Citation Nr: 0509044	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  04-40 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from December 1940 to March 1945.


FINDINGS OF FACT

1.  The record reflects that the veteran died in August 2003, 
and that at the time of his death, the veteran was service 
connected for generalized anxiety disorder, rated as 100 
percent disabling, and for residuals of a penetrating shell 
fragment wound of the left anterior thigh, rated as 10 
percent disabling.

2.  The death certificate lists cerebral herniation as the 
immediate cause of death, underlying causes as cerebral 
necrosis (anoxic), passive cutaneous anaphylaxis (PCA), and 
acute myocardial infarction, and other significant conditions 
contributing to the veteran's death as coronary artery 
disease (CAD).

3.  A March 2004 medical opinion opines that the veteran's 
hypertension and CAD were worsened by his post-traumatic 
stress disorder (PTSD), which extended back to his combat 
days.

4.  The CAD implicated in the veteran's death was 
etiologically related to the veteran's service-connected 
generalized anxiety disorder.

5.  The death of the veteran was causally related to service-
connected disability.





CONCLUSION OF LAW

The veteran's service-connected generalized anxiety disorder 
contributed substantially and materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.312 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board of Veterans' Appeals (Board) notes 
that while the Department of Veterans Affairs (VA) may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) (VCAA), with respect to the 
appellant's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the appellant, and remand for such 
notice and/or development would be an unnecessary use of VA 
time and resources.

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
the veteran's death.  38 C.F.R. § 3.312(a) (2004).  For a 
service-connected disability to be the principle cause of 
death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (2004).

For a service-connected disability to be a contributory cause 
of death it must have contributed substantially or 
materially, and combined to cause death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(c)(1) (2004).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  "Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death."  38 C.F.R. § 3.312(c)(3) (2004).  

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2) (2004).  "There are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(4) (2004).

The record reflects that the veteran died in August 2003, and 
that at the time of his death, the veteran was service 
connected for generalized anxiety disorder, rated as 100 
percent disabling, and for residuals of a penetrating shell 
fragment wound of the left anterior thigh, rated as 10 
percent disabling.  

The record also reflects that the veteran's death certificate 
lists cerebral herniation as the immediate cause of death, 
underlying causes as cerebral necrosis (anoxic), PCA, and 
acute myocardial infarction, and other significant conditions 
contributing to the veteran's death as CAD.

The key issue in the case is whether the veteran's service 
connected generalized anxiety disorder was in any way 
responsible for his death.

As noted above, the death certificate indicates that another 
significant condition contributing to the veteran's death was 
CAD. 

In addition, one of the attending physicians over the period 
of December 2002 to the time of the veteran's death, Dr. K., 
opined in a March 2004 statement, that the veteran had 
suffered from hypertension and CAD, and that these conditions 
were certainly worsened by his pre-existing PTSD, which 
extended back to his combat days.  The Board also notes that 
the regional office (RO) has conceded that PTSD is a 
subcategory of anxiety disorder.

The Board further notes that there is no medical opinion 
evidence that contradicts the opinion of Dr. K.  The Board 
additionally observes that while the RO has articulated 
various reasons why the above-noted opinion is deficient or 
should otherwise be discounted, once medical opinion linked 
the cause of death to service-connected disability, only 
similar evidence could supply a basis to deny the claim, and 
that would have been contrary medical opinion evidence.  

The RO's assertions by themselves are not sufficient.

Thus, in view of the provisions of 38 C.F.R. § 3.310(a) 
(2004), and resolving all reasonable doubt in the appellant's 
favor, the Board finds that the medical evidence is 
sufficient to demonstrate that the veteran's death which was 
at least in part the result of CAD was associated with his 
service-connected generalized anxiety disorder, as there is 
no medical evidence on point to the contrary.  Accordingly, 
service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  


ORDER

The claim for service connection for cause of death is 
granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


